


110 HR 4015 IH: Job Protection for Survivors

U.S. House of Representatives
2007-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4015
		IN THE HOUSE OF REPRESENTATIVES
		
			October 31, 2007
			Ms. Roybal-Allard
			 (for herself and Mr. Poe) introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor, and in addition to the Committees on
			 Oversight and Government
			 Reform, the
			 Judiciary, and House
			 Administration, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To provide job protection for victims of domestic
		  violence, dating violence, sexual assault, or stalking.
	
	
		1.Short titleThis Act may be cited as the
			 Job Protection for Survivors
			 Act.
		2.DefinitionsAs used in this Act, the following
			 definitions apply:
			(1)DiscriminateThe
			 term discriminate, used with respect to the terms, conditions, or
			 privileges of employment, includes failing to implement a request from an
			 individual, in response to actual or threatened domestic violence, dating
			 violence, sexual assault, or stalking, for a reasonable safety procedure or a
			 job-related modification to enhance the security of that individual or
			 safeguard the workplace (such as installation of a lock, change of a telephone
			 number or seating assignment, provision of a transfer, provision of leave,
			 modification of a schedule, or adjustment of a work requirement), unless the
			 employer can demonstrate that granting the request would impose an undue
			 hardship on the operation of the employer, or would significantly disrupt other
			 employee’s performance of their core job functions.
			(2)Domestic
			 violenceThe terms domestic violence, dating
			 violence, sexual assault, and stalking have
			 the meanings given such terms in section 40002 of the Violence Against Women
			 Act of 1994 (42 U.S.C. 13925).
			(3)Employee
				(A)In
			 generalThe term employee means any person employed
			 by an employer. In the case of an individual employed by a public agency, such
			 term means an individual employed as described in section 3(e)(2) of the Fair
			 Labor Standards Act of 1938 (29 U.S.C. 203(e)(2)).
				(B)BasisThe
			 term includes a person employed as described in subparagraph (A) on a full- or
			 part-time basis, for a fixed time period, on a temporary basis, pursuant to a
			 detail, or as a participant in a work assignment as a condition of receipt of
			 Federal or State income-based public assistance.
				(4)EmployerThe
			 term employer—
				(A)means any person
			 engaged in commerce or in any industry or activity affecting commerce who
			 employs 15 or more individuals;
				(B)includes any
			 person acting directly or indirectly in the interest of an employer in relation
			 to an employee; and
				(C)includes a public
			 agency that employs individuals as described in section 3(e)(2) of the Fair
			 Labor Standards Act of 1938, but does not include any labor organization (other
			 than when acting as an employer) or anyone acting in the capacity of officer or
			 agent of such labor organization.
				(5)Employment
			 benefitsThe term employment benefits means all
			 benefits provided or made available to employees by an employer, including
			 group life insurance, health insurance, disability insurance, sick leave,
			 annual leave, educational benefits, and pensions, regardless of whether such
			 benefits are provided by a practice or written policy of an employer or through
			 an employee benefit plan, as defined in section 3(3) of the
			 Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1002(3)).
			(6)Family or
			 household memberThe term family or household
			 member, used with respect to a person, means an individual who is a
			 spouse, former spouse, parent, son or daughter, or person residing or formerly
			 residing in the same dwelling unit as the person.
			(7)Parent; son or
			 daughterThe terms parent and son or
			 daughter have the meanings given the terms in section 101 of the Family
			 and Medical Leave Act of 1993 (29 U.S.C. 2611).
			(8)Reduced leave
			 scheduleThe term reduced leave schedule means a
			 leave schedule that reduces the usual number of hours per workweek, or hours
			 per workday, of an employee.
			(9)SecretaryThe
			 term Secretary means the Secretary of Labor.
			(10)Undue
			 hardship
				(A)In
			 generalThe term undue
			 hardship means an action requiring significant difficulty or expense,
			 when considered in light of the factors set forth in subparagraph (B).
				(B)Factors to be
			 consideredIn determining whether a reasonable accommodation
			 would impose an undue hardship on the operation of an employer or public
			 agency, factors to be considered include—
					(i)the
			 nature and cost of the request of an employee for an accommodation;
					(ii)the
			 overall financial resources of the facility involved, the number of persons
			 employed at such facility, the effect on expenses and resources, or the impact
			 otherwise of such accommodation on the operation of the facility;
					(iii)the overall
			 financial resources of the employer or public agency, the overall size of the
			 business of an employer or public agency with respect to the number of
			 employees of the employer or public agency, and the number, type, and location
			 of the facilities of an employer or public agency; and
					(iv)the
			 type of operation of the employer or public agency, including the composition,
			 structure, and functions of the workforce of the employer or public agency, the
			 geographic separateness of the facility from the employer or public agency, and
			 the administrative or fiscal relationship of the facility to the employer or
			 public agency.
					(11)Victim of
			 domestic violence, dating violence, sexual assault, or
			 stalkingThe term victim of domestic violence, dating
			 violence, sexual assault, or stalking includes a person who has been a
			 victim of domestic violence, dating violence, sexual assault, or stalking and a
			 person whose family or household member has been a victim of domestic violence,
			 dating violence, sexual assault, or stalking.
			(12)Victim services
			 organizationThe term
			 victim services organization means a nonprofit, nongovernmental
			 organization that provides assistance to victims of domestic violence, dating
			 violence, sexual assault, or stalking, or to advocates for such victims,
			 including a rape crisis center, an organization carrying out a domestic
			 violence program, an organization operating a shelter or providing counseling
			 services, or a legal services organization or other organization providing
			 assistance through the legal process.
			3.Employment
			 protection for victims of domestic violence, dating violence, sexual assault,
			 or stalkingAn employer shall
			 not fail to hire, refuse to hire, discharge, or harass any individual, or
			 otherwise discriminate against any individual with respect to the compensation,
			 terms, conditions, or privileges of employment of the individual (including
			 retaliation in any form or manner) because—
			(1)the individual
			 involved is or the employer or public agency involved perceives that individual
			 to be a victim of domestic violence, dating violence, sexual assault, or
			 stalking;
			(2)that individual
			 attended, participated in, prepared for, or requested leave to attend,
			 participate in, or prepare for, a criminal or civil court proceeding relating
			 to an incident of domestic violence, dating violence, sexual assault, or
			 stalking of which the individual, or the family or household member of the
			 individual, was a victim;
			(3)that individual,
			 in response to actual or threatened domestic violence, dating violence, sexual
			 assault, or stalking, requested that the employer or public agency implement a
			 reasonable safety procedure or a job-related modification to enhance the
			 security of that individual or safeguard the workplace involved; or
			(4)the workplace is
			 disrupted or threatened by the action of a person whom that individual states
			 has committed or threatened to commit domestic violence, dating violence,
			 sexual assault, or stalking against that individual, or that individual’s
			 family or household member.
			4.Entitlement to
			 leave for addressing domestic violence, dating violence, sexual assault, or
			 stalking
			(a)Entitlement to
			 leave
				(1)In
			 generalAn employee who is a victim of domestic violence, dating
			 violence, sexual assault, or stalking shall be entitled to a total of 15 days
			 of unpaid leave during any 12-month period for any of the following:
					(A)To obtain services
			 from a victim services organization related to an incident of domestic
			 violence.
					(B)To obtain psychological or other counseling
			 for the employee or the employee’s family or household member related to
			 experiences of domestic violence, dating violence, sexual assault, or
			 stalking.
					(C)To participate in safety planning or take
			 other actions to increase the safety of the employee or the employee’s family
			 or household member from future domestic violence, dating violence, sexual
			 assault, or stalking or ensure economic security, including temporarily or
			 permanently relocating.
					(D)To seek medical attention for injuries
			 caused by domestic violence or sexual assault.
					(2)Leave for court
			 proceedingsAn employee who
			 is a victim of domestic violence, dating violence, sexual assault, or stalking
			 shall be entitled to such leave as is necessary to enable the employee to
			 attend or participate in any civil or criminal legal proceeding resulting from
			 an incident of domestic violence, dating violence, sexual assault, or stalking
			 against that employee, including, seeking to obtain a temporary restraining
			 order, restraining order, or other injunctive relief, or to help ensure the
			 health, safety, or welfare of the victim or his or her child.
				(b)ScheduleLeave
			 described in subsection (a) may be taken intermittently or on a reduced leave
			 schedule. The taking of leave intermittently or on a reduced leave schedule
			 shall not result in a reduction of the total amount of leave to which the
			 employee is entitled under subsection (a).
			(c)Calculation of
			 12-motnh periodAn employer
			 is permitted to choose any 1 of the following methods for determining the
			 12-month period in which the 15 days of leave entitlement occurs:
				(1)The calendar
			 year.
				(2)Any fixed 12-month
			 “leave year” such as a fiscal year, a year required by State law, or a year
			 starting on the date that is 1 year after the date on which an employee begins
			 employment with that employer.
				(3)The 12-month
			 period measured forward from the first date on which an employee’s takes leave
			 under subsection (a).
				(d)Relationship to
			 paid leaveAn employee who is
			 entitled to take paid or unpaid leave (including family, medical, sick, annual,
			 personal, or similar leave) from employment, pursuant to Federal, State, or
			 local law, a collective bargaining agreement, or an employment benefits program
			 or plan, may elect to substitute any period of such leave for an equivalent
			 period of leave provided under subsection (a).
			(e)Notice to
			 employer and certification
				(1)Notice to
			 employer and duties of employeeIn any case in which the
			 necessity for leave under subsection (a) is foreseeable based on a scheduled
			 appointment or planned activity, the employee shall—
					(A)make a reasonable
			 effort to schedule the appointment or activity so as not to disrupt unduly the
			 operations of the employer; and
					(B)provide the employer with not less than 15
			 days notice before the date the leave is to begin, of the employee’s intention
			 to take leave under such subsection, except that if such 15 days’ notice is not
			 practicable, the employee shall provide the employer with such advanced notice
			 as is practicable.
					(2)Certification
					(A)In
			 generalThe employer may require the employee to provide
			 certification to the employer, within a reasonable period after the employer
			 requests the certification, that—
						(i)the
			 employee or the employee’s family or household member is a victim of domestic
			 violence, dating violence, sexual assault, or stalking; and
						(ii)the leave is for 1 of the purposes
			 enumerated in subsection (a).
						(B)ContentsAn
			 employee may satisfy the certification requirement of subparagraph (A) by
			 providing to the employer—
						(i)a
			 sworn statement of the employee;
						(ii)documentation
			 from an employee, agent, or volunteer of a victim services organization, an
			 attorney, a member of the clergy, or a medical or other professional, from whom
			 the employee or the employee’s family or household member has sought assistance
			 in addressing domestic violence, dating violence, sexual assault, or stalking
			 and the effects of domestic violence, dating violence, sexual assault, or
			 stalking; or
						(iii)a
			 police or court record.
						(3)ConfidentialityAll information provided to the employer
			 pursuant to paragraphs (1) or (2), including a statement of the employee or any
			 other documentation, record, or corroborating evidence, and the fact that the
			 employee has requested or obtained leave pursuant to subsection (a), shall be
			 retained in the strictest confidence by the employer, except to the extent that
			 disclosure is—
					(A)requested or
			 consented to by the employee in writing; or
					(B)otherwise required
			 by applicable Federal or State law.
					(f)Employment and
			 benefits
				(1)Restoration to
			 positionExcept as provided in paragraph (3), any employee who
			 takes leave under this section for the intended purpose of the leave shall be
			 entitled, on return from such leave—
					(A)to be restored by
			 the employer to the position of employment held by the employee when the leave
			 commenced; or
					(B)to be restored to
			 an equivalent position with equivalent employment benefits, pay, and other
			 terms and conditions of employment.
					(2)Loss of
			 benefitsThe taking of leave under this section shall not result
			 in the loss of any employment benefits accrued prior to the date on which the
			 leave commenced.
				(3)LimitationsNothing
			 in this subsection shall be construed to entitle any restored employee
			 to—
					(A)the accrual of any
			 seniority or employment benefits during any period of leave; or
					(B)any right,
			 benefit, or position of employment other than any right, benefit, or position
			 to which the employee would have been entitled had the employee not taken the
			 leave.
					(4)ConstructionNothing
			 in this subsection shall be construed to prohibit an employer from requiring an
			 employee on leave under this title to report periodically to the employer on
			 the status and intention of the employee to return to work.
				5.Prohibited
			 acts
			(a)Interference with
			 rights
				(1)Exercise of
			 rightsIt shall be unlawful for any employer to interfere with,
			 restrain, or deny the exercise of or the attempt to exercise, any right
			 provided under section 4.
				(2)Employer
			 discriminationIt shall be unlawful for any employer to discharge
			 or harass any individual, or otherwise discriminate against any individual with
			 respect to compensation, terms, conditions, or privileges of employment of the
			 individual (including retaliation in any form or manner) because the
			 individual—
					(A)exercised any
			 right provided under section 4 ; or
					(B)opposed any
			 practice made unlawful by this Act.
					(b)Interference
			 with proceedings or inquiriesIt shall be unlawful for any person
			 to discharge or in any other manner discriminate (as described in subsection
			 (a)(2)) against any individual because such individual—
				(1)has filed any
			 charge, or has instituted or caused to be instituted any proceeding, under or
			 related to this Act;
				(2)has given, or is
			 about to give, any information in connection with any inquiry or proceeding
			 relating to any right provided under this Act; or
				(3)has testified, or
			 is about to testify, in any inquiry or proceeding relating to any right
			 provided under this Act.
				6.Enforcement
			(a)Civil action by
			 affected individuals
				(1)LiabilityAny
			 employer who violates section 3 or 5 of this Act shall be liable to any
			 individual affected—
					(A)for damages equal
			 to—
						(i)the amount
			 of—
							(I)any wages, salary,
			 employment benefits, or other compensation denied or lost to such individual by
			 reason of the violation; or
							(II)in a case in
			 which wages, salary, employment benefits, or other compensation has not been
			 denied or lost to the individual, any actual monetary losses sustained by the
			 individual as a direct result of the violation;
							(ii)the interest on
			 the amount described in clause (i) calculated at the prevailing rate;
			 and
						(iii)an additional amount as liquidated damages
			 equal to the sum of the amount described in clause (i) and the interest
			 described in clause (ii), except that, in the case of an alleged violation of
			 section 5, if an employer that has violated section 5 proves to the
			 satisfaction of the court that the act or omission that violated section 5 was
			 in good faith and that the employer had reasonable grounds for believing that
			 the act or omission was not a violation of section 5, such court may, in the
			 discretion of the court, reduce the amount of the liability to the amount and
			 interest determined under clauses (i) and (ii), respectively; and
						(B)for such equitable
			 relief as may be appropriate, including employment, reinstatement, and
			 promotion.
					(2)Right of
			 actionAn action to recover the damages or equitable relief
			 prescribed in paragraph (1) may be maintained against any employer in any
			 Federal or State court of competent jurisdiction by any 1 or more affected
			 individuals for and on behalf of—
					(A)the individuals;
			 or
					(B)the individuals
			 and other individuals similarly situated.
					(3)Fees and
			 costsThe court in such an action shall, in addition to any
			 judgment awarded to the plaintiff, allow a reasonable attorney’s fee,
			 reasonable expert witness fees, and other costs of the action to be paid by the
			 defendant.
				(4)LimitationsThe
			 right provided by paragraph (2) to bring an action by or on behalf of any
			 affected individual shall terminate—
					(A)on the filing of a
			 complaint by the Secretary in an action under subsection (d) in which restraint
			 is sought of any further delay in the payment of the amount described in
			 paragraph (1)(A) to such individual by an employer responsible under paragraph
			 (1) for the payment; or
					(B)on the filing of a
			 complaint by the Secretary in an action under subsection (b) in which a
			 recovery is sought of the damages described in paragraph (1)(A) owing to an
			 affected individual by an employer liable under paragraph (1),
					unless the action described in
			 subparagraph (A) or (B) is dismissed without prejudice on motion of the
			 Secretary.(b)Action by the
			 Secretary of Labor
				(1)Administrative
			 actionThe Secretary shall receive, investigate, and attempt to
			 resolve complaints of violations of section 3 or 5 in the same manner as the
			 Secretary receives, investigates, and attempts to resolve complaints of
			 violations of sections 6 and 7 of the Fair Labor Standards Act of 1938 (29
			 U.S.C. 206 and 207).
				(2)Civil
			 actionThe Secretary may bring an action in any court of
			 competent jurisdiction to recover the damages described in subsection
			 (a)(1)(A).
				(3)Sums
			 recoveredAny sums recovered by the Secretary pursuant to
			 paragraph (2) shall be held in a special deposit account and shall be paid, on
			 order of the Secretary, directly to each individual affected. Any such sums not
			 paid to such an individual because of inability to do so within a period of 3
			 years shall be deposited into the Treasury of the United States as
			 miscellaneous receipts.
				(c)Limitation
				(1)In
			 generalExcept as provided in paragraph (2), an action may be
			 brought under this subsection not later than 2 years after the date of the last
			 event constituting the alleged violation for which the action is
			 brought.
				(2)Willful
			 violationIn the case of such action brought for a willful
			 violation of section 5, such action may be brought within 3 years after the
			 date of the last event constituting the alleged violation for which such action
			 is brought.
				(3)CommencementIn
			 determining when an action is commenced by the Secretary under this subsection
			 for the purposes of this paragraph, it shall be considered to be commenced on
			 the date when the complaint is filed.
				(d)Action for
			 injunction by SecretaryThe district courts of the United States
			 shall have jurisdiction, for cause shown, in an action brought by the
			 Secretary—
				(1)to restrain
			 violations of section 3 or 5, including the restraint of any withholding of
			 payment of wages, salary, employment benefits, or other compensation, plus
			 interest, found by the court to be due to affected individuals; or
				(2)to award such
			 other equitable relief as may be appropriate, including employment,
			 reinstatement, and promotion.
				(e)Solicitor of
			 LaborThe Solicitor of Labor may appear for and represent the
			 Secretary on any litigation brought under this subsection.
			(f)Certain public
			 agency employers
				(1)AgenciesNotwithstanding
			 any other provision of this section, in the case of a public agency that
			 employs individuals as described in subparagraph (A) or (B) of section 3(e)(2)
			 of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(e)(2)), paragraph (2)
			 shall apply.
				(2)AuthorityIn
			 the case described in paragraph (1), the powers, remedies, and procedures
			 provided in the case of a violation of chapter 63 of title 5, United States
			 Code, in that title to an employing agency, in chapter 12 of that title to the
			 Merit Systems Protection Board, or in that title to any person alleging a
			 violation of chapter 63 of that title, shall be the powers, remedies, and
			 procedures this subsection provides in the case of a violation of section 3 or
			 5 to that agency, that Board, or any person alleging a violation of section 3
			 or 5, respectively, against an employee who is such an individual.
				7.Secretary of
			 Labor RegulationsNot later
			 than 120 days after the date of the enactment of this Act, the Secretary of
			 Labor shall prescribe such regulations as are necessary to carry out this
			 Act.
		8.Relationship to
			 State lawsThis Act supersedes
			 any provision of a statute, regulation, or rule of a State or political
			 subdivision of a State which provides similar protections and entitlements as
			 provided by this Act, except to the extent that such statute, regulation, or
			 rule provides—
			(1)greater protection
			 to an individual than that provided by section 3; or
			(2)an entitlement to
			 leave that exceeds that provided under section 5.
			
